DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
In a preliminary amendment filed 5/3/2021, Applicant amended the specification and abstract.  This amendment is acknowledged.  Claims 1-8, filed 5/3/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings are objected to because some of the figures appear to be photocopies of images or screenshots of computer images that are generally dark, blurry, and generally unclear (notably Fig. 6-10, 1-2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “(or blocks)” can be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the outer size" in line 3-4, “the smaller face width” in line 4, “the size of cross-section of the inner longitudinal passage” in line 4-5, “the larger face width” in line 5-6, “the shape” in line 10, “the fourth hole” in line 12, “the another auxiliary part” in line 13, “the shape of fragment” in line 13, “the end part” in line 14, “said different auxiliary parts” in line 15-16, “the surface” in line 18, “the hemisphere” in line 18-19, “the plane of the mating face” in line 19, “radius of the hemisphere” in line 19, and “the length” in line 20.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the size range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the longitudinal axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the cross-sectional size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the block wall thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear what the limitation of “corresponding to two or more adjacent values of standard outer dimensions within the size range of square shaped pipes” is defining.
Regarding claim 4, it is unclear what the limitation of “as basic one” is defining.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "or the like" (or in this case “of any type”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hufgard US Pat. No. 3,429,093 in view of De Wilde US Pat. No. 10,888,797.
In Reference to Claim 1
Hufgard teaches:
A model construction set (plurality of connectable blocks and connectors forming a play set, Fig. 1-9) comprising 
blocks of square cross-section with rectangular faces of different widths designed for connection in both longitudinal and transverse directions (blocks 1, 2 have different square cross sectional faces and rectangular widths capable of connection in longitudinal and transverse directions); 
each block having an inner longitudinal passage (each block 1 and 2 is tubular with hollow longitudinal passages 6, Fig. 1-4), 
the outer size of cross-section of a block with the smaller face width corresponding to the size of cross-section of the inner longitudinal passage in a block with the larger face width, thereby enabling to insert blocks into one another (smaller block 2 is insertable into block 1, Fig. 1-9); 
a plurality of holes being made on faces of the blocks (there are a plurality of holes 4/5 on each face of the blocks 1, 2), 
wherein all holes in blocks being round in shape and identical in size (holes 4 are all identical in size and holes 5 are identical in size, wherein the apertures may match the connectors (round pins), Col. 4 lines 23-30); 
the model construction set additionally comprises auxiliary parts designed for connection with each other (further, other auxiliary connectors, such as 3, 8, as well as pins, bolts, etc. may be used to connect the blocks), 
one auxiliary part being made in the shape of a hollow cube with holes on four faces, three of said holes having shapes and sizes coinciding with shapes and sizes of the holes made in blocks, and the fourth hole having a larger size (connector 7 is a hollow cube with a larger fourth side hole to allow pivoting when connected), centers of all four holes laying in one plane (the holes are all aligned on a plane with axle 8), 
the another auxiliary part being made in the shape of fragment of a block with a given length including the end part of the block with cutouts made in two opposite faces and rounded edges of two other opposite faces (auxiliary connector 7 and others (Col. 5 lines 14-25), where 7 may be a fragment block with an open cutout end to allow pivoting, Col. 4 lines 35-75); 
said different auxiliary parts ensure connection of blocks such that position of a mating block capable to rotate around a junction point located on the mating face of another block is determined by spherical coordinates at any point on the surface of the hemisphere bounded by the plane of the mating face, radius of the hemisphere being equal to the length of the first block (Fig. 9 shows one part being pivotal and rotating about junction 8 in auxiliary connector block 7 along a projected radius of hemisphere to allow for spaced rotation between the blocks).  
Hufgard fails to teach:
The holes being round in shape and rounded edges for the auxiliary part.
Further, De WIlde teaches:
A similar toy building block system (Fig. 1-31) including a plurality of rectangular/tubular blocks (1) having a plurality of rounded apertures (3) in side faces to accept auxiliary connectors, and a connector having rounded open ends matching another end to allow for pivotal rotation between the connected blocks (Fig. 18a/b, Col. 22 line 64 – Col. 23 line 13).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Hufgard to have formed the apertures as rounded apertures and the auxiliary rotatable connector as a rounded surface in order to allow the rounded connectors to be more easily held in the holes and to allow a rounded support surface for the pivotal potions and as Hufgard teaches that the shapes may be altered to match the connectors (Col. 4 lines 23-30) and as De Wilde teaches that this type of aperture and pivotal section is known and used in the art to support pivotal connection between two blocks (Fig. 18/a/b, Col. 22 line 64 – Col. 23 line 13).  Further, the exact shape of the apertures and end portions do not materially change the function of the device and therefore this is considered an obvious design choice absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In Reference to Claim 2
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein all blocks are made of a square shaped pipes with dimensions of block face widths corresponding to two or more adjacent values of standard outer dimensions within the size range of square shaped pipes (Hufgard: square shaped tubular pipes 1, 2 match adjacent portion sizes so they may be inserted into the other).  
In Reference to Claim 3
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein holes on faces of a block (or blocks) are longitudinally staggered so that pairs of coaxial holes located on two opposite faces longitudinally alternate with adjacent pairs of coaxial holes located on two other opposite faces of the block, while the holes in both end parts of the block (blocks) are located on all its faces in such a way that their centers lay in one plane perpendicular to the longitudinal axis of the block (Hufgard: the apertures are aligned and staggered on each side and lay on the same plane perpendicular to the long axis through 6, Fig. 1-4, 6, 8, Col. 3 line 66 – Col. 4 line 10).  
In Reference to Claim 4
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein distances between centers of holes located on the blocks being a multiple of the face width of the block adopted as basic one (Hufgard: the distance between the centers of holes 4/5 are even and a multiple of the face width of the block to make them evenly spaced, Fig. 1-8).  
In Reference to Claim 5
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein connections are secured by standard fasteners such as bolts, screws, nuts, washers, studs, etc (Hufgard: Col. 1 lines 25-32, Col. 4 lines 13-34).  
In Reference to Claim 6
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein connection of blocks formed by two auxiliary parts of different types, as well as connection of blocks formed by a single auxiliary part of any type, can be movable (each connection type is removable and/or is capable of being moved relative another block or another aperture to change the connection).  
In Reference to Claim 7
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein cross-sectional size of auxiliary parts is determined by the cross-sectional size of the blocks they connect (Hufgard: the size of the auxiliary parts connecting the blocks are determined by the size of the blocks to allow them to connect, Fig. 1-9, Col. 1 lines 25-32, Col. 4 lines 13-34).  
In Reference to Claim 8
Hufgard as modified by De WIlde teaches:
The model construction set according to claim 1, wherein blocks are inserted into one another to enhance strength of the blocks due to increasing cross-sectional area of the block wall thickness (Hufgard: inserting block 2 into block 1 increases cross-sectional area wall thickness, Fig. 1-4, 6-8).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, De Wilde (10,888,797), Oh (10,272,353), Slepov (10,058,792), Maggiore (8,382,548), Labelle (4,547,160), Polgar (3,033,598) teach similar connectable building blocks with similar features.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711